DETAILED ACTION

This action is responsive to communications filed on August 16, 2019. This action is made Non-Final.
Claims 1-20 are pending in the case. 
Claims 1, 7, and 14 are independent claims.
Claims 1-12 and 14-19 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoen et al., US Patent Application no. US 2016/0063050 (“Schoen”), and further in view of McCormack et al., US Patent Application Publication no. US 2009/0327343 (“McCormack”).
Claim 1:
a system for automated data verification across multiple sets of source data, the system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to:
	recieve a first set of source data and a second set of source data (see Fig. 1; para. 0016 - data from, the source database 104 (DB 1) and target database 106 (DB 2) or portions thereof (e.g., individual tables within the databases 104, 106).);
	convert the first set of source data into a first table, the first table including a first column name row and one or more rows of data, and the converting the first table; convert the second set of source data into a second table, the second table including a second column name row and one or more rows of second data, and the converting the second table (see para. 0003 - able contents (e.g., rows, columns, or individual fields); para. 0016 - import data from, the source database 104 (DB 1) and target database 106 (DB 2) or portions thereof (e.g., individual tables within the databases; representations by converting them into a common format (which may involve converting data from either one or from both databases; para. 0022 – reading in (e.g., loading into memory allocated to consistency checker tool 100) one or more portions of the specified size from the source database ( operation 202). The portion may be specified in terms of the number of entries contained therein (an entry corresponding, e.g., to one row of the database table). rows have an associated range of keys (a key being a unique identifier of a database entry). For example, for a database storing customer information (each customer having exactly one entry), the customer's name may serve as the key.);
filter the first table using a filter function to identify a first single row of data in the first table and filter the second table using the filter function to identify a second single row of data in the second spreadsheet, wherein the first single row of data and the second single row of data are corresponding data to be verified against each other (see para. 0013 - computing checksums for corresponding portions of the two databases and comparing. portion of the source database and the checksum computed for a corresponding portion ( e.g., a portion covering the same key range of database entries); para. 0023 - retrieving portions from the target database 106 that correspond to ( or are assumed to correspond to) the portions of the source database; para. 0024 - contents of these files may be compared (operation 214), e.g., row by row, and any discrepancies between pairs of corresponding checksums. Two portions that should correspond to one another.);
	create a first hashmap containing one or more key and value pairs, wherein: the first column name row is converted into one or more keys, and the first single row of data is converted into one or more paired values; create a second hashmap containing one or more key and value pairs, wherein the second column name row is converted into the one or more keys, and the second single row of data is converted into the one or more paired values (see para. 0017 - A checksum ( also sometimes referred to as a "hash sum") is a small datum, typically an integer number, computed from an arbitrary block of ( digital) data using a function or algorithm (the "checksum algorithm") that generally results in significantly different output values for different ( even only minimally different) input data blocks; para. 0022 - rows have an associated range of keys (a key being a unique identifier of a database entry). For example, for a database storing customer information (each customer having exactly one entry), the customer's name may serve as the key. The key may have 
	compare the first hashmap to the second hashmap, the comparing comprising: matching one or more keys in the first hashmap to one or more identical keys in the second hashmap, and determining if a value paired with a key in the first hashmap is identical to a value paired with the key in the second hashmap; and generate an output report, the output report identifying whether the determining indicates that the value paired with the key in the first hashmap is identical to the value paired in the value paired with the key in the second hashmap (see para. 0017 - using a function or algorithm (the "checksum algorithm") that generally results in significantly different output values for different (even only minimally different) input data blocks; para. 0019 - Any discrepancies may be written to an output file, displayed on the screen to alert a system administrator, and/or communicated to the other components of the tool 100, e.g., to trigger the next step of the iterative procedure; para. 0024 - the contents of these files may be compared ( operation 214), e.g., row by row, and any discrepancies between pairs of corresponding checksums (one from the source checksum File 1110 and one from the target checksum File 2 112) may be recorded ( operation 216), e.g., written to an output file. if one or more database portions differ between the source and target databases 104, 106, as reflected in different checksums for two portions that should correspond to one another, the consistency checker tool 100 may 
	Schoen fails to explicitly disclose that the tables are spreadsheets; and performed using a first input positioning reference spreadsheet; performed using a second input positioning spreadsheet.
	McCormack teaches or suggests the tables are spreadsheets; and performed using a first input positioning reference spreadsheet; performed using a second input positioning spreadsheet; and further teaches column name rows and rows of data; creating hashmaps with key and value pairs; and matching (see para. 0002 - importing/exporting data between a database associated with a databased application and a spreadsheet associated with a spreadsheet application require column header names within the spreadsheet to precisely match field names within the database; para. 0008 - schema definition is identified based on the schema identifier. A source data set within the database is identified based at least on the data set identification information. Data entities are extracted from the source data set. The extracted data entities are inserted into a structured data document based on the schema; para. 0050 - one or more cells or tables within document 142 into which data is to be imported in a case where document 142 is a spreadsheet. selecting a template as the target document for import. As used herein, the term "template" refers to a document associated with document application 104 that has been specially designed for inputting, editing or viewing data to be transferred to/from a database. Template includes a predefined notion of which document fields are to be targeted for import; para. 0052 - master record, document or report list may comprise a table or view in database 122. The user may also select the source data set by specifying certain database fields that are to be 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Schoen, to include the tables are spreadsheets; and performed using a first input positioning reference spreadsheet; performed using a second input positioning spreadsheet; column name rows and rows of data; creating hashmaps with key and value pairs; and matching for the purpose of efficiently and seamlessly transferring data from a database to a document and updating either based on changes, as taught by McCormack (para. 0004, 0005, and 0044).
Claim(s) 7 and 8:
Claim(s) 7 and 8 corresponds to Claim 1, and thus, Schoen and McCormack teach or suggest the limitations of claim(s) 7 and 8 as well.


	Schoen further teaches or suggests identifying a column that is present within both the first spreadsheet and the second spreadsheet; filtering each of the first table and the second table by the unique data value (see para. 0013 - computing checksums for corresponding portions of the two databases and comparing. portion of the source database and the checksum computed for a corresponding portion ( e.g., a portion covering the same key range of database entries); para. 0023 - retrieving portions from the target database 106 that correspond to ( or are assumed to correspond to) the portions of the source database; para. 0024 - contents of these files may be compared (operation 214), e.g., row by row, and any discrepancies between pairs of corresponding checksums. Two portions that should correspond to one another.).
McCormack more specifically teaches or suggests identifying a column that is present within both, for which each row associated with the said column has a unique data value; and filtering each by the unique data value (see para. 0065 – in table 1 - primaryKey Integer primary key of the row, row checksum Checksum value for the row and columns identified and managed; para. 0066 - unique primary key associated with each database row imported from database 122 is stored as part of connection information 208. As will be discussed in more detail herein, this allows for matching of rows stored in document 142 to rows stored in database. checksum is based on the imported data entities associated with the row and may be advantageously used to determine if a user has changed the contents of the row in document; para. 0137 - primary keys associated with the database rows being transferred from document 142 may be compared to the primary keys stored in connection information 1008 for the purpose of performing error checking and facilitating the update; 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Schoen, to include identifying a column that is present within both, for which each row associated with the said column has a unique data value; and filtering each by the unique data value for the purpose of efficiently and seamlessly transferring data from a database to a document and updating either based on changes, as taught by McCormack (para. 0004, 0005, and 0044).

Claim 3:
	As indicated above, Schoen teaches or suggests the first table and the second table.
	McCormack further teaches or suggests spreadsheets; input positioning reference spreadsheet from a user (see para. 0050 – user may explicitly select such document fields, for example, by selecting one or more cells or tables within document 142 into which data is to be imported in a case where document 142 is a spreadsheet. Alternatively, the user may implicitly select the document fields through some other user gesture. A user may do this, for example, by selecting a template as the target document for import. As used herein, the term "template" refers to a document associated with document application

Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Schoen, to include spreadsheets; input positioning reference spreadsheet from a user for the purpose of efficiently and seamlessly transferring data from a database to a document and updating either based on changes, as taught by McCormack (para. 0004, 0005, and 0044).

Claim 4:
	McCormack further teaches or suggests wherein the first input positioning reference spreadsheet includes: a field names column including one or more rows of data descriptive of one or more names of types of data contained in the first set source data that are to be imported into the first spreadsheet; a start position column including, for each type of data named in the field names column, a row of data descriptive of where within the first set of source data the type of data to be imported into the first spreadsheet begins; and an end position column including, for each type of data named in the field names column, a row of data descriptive of where within the first set of source data the type of data to be imported into the first spreadsheet ends; and wherein: the field names column in the first input positioning reference spreadsheet is converted into the first column name row in the first spreadsheet; and the start position column and the end position column define which data in the first set of source data becomes associated with which column in the first spreadsheet (see para. 0002 - importing/exporting data between a database associated with a databased application and a spreadsheet associated with a spreadsheet application require column header names within the spreadsheet to precisely match field names within the database; para. 0008 - schema definition is identified based on the schema identifier. A source data set within the database is identified based at least on the data set identification information. Data entities are extracted from the source data set. The extracted data entities are inserted into a structured data document based on the schema; para. 0050 - one or more cells or tables within document 142 into which data is to be imported in a case where document 142 is a spreadsheet. selecting a template as the target document for import. As used herein, the term "template" refers to a document associated with document application 104 that has been specially designed for inputting, editing or viewing data to be transferred to/from a database. Template includes a predefined notion of which document fields are to be targeted for import; para. 0052 - master record, document or report list may comprise a table or view in database 122. The user may also select the source data set by specifying certain database fields that are to be included in the import; para. 0059 - Map 206 between the target document fields and elements or attributes of schema definition 112 may be generated by a user through interaction with import UI logic map 206 may be dynamically generated by document integration engine 144 during the import process; para. 0060 – document fields may be "pre-mapped" to the elements and 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Schoen, to include wherein the first input positioning reference spreadsheet includes: a field names column including one or more rows of data descriptive of one or more names of types of data contained in the first set source data that are to be imported into the first spreadsheet; a start position column including, for each type of data named in the field names column, a row of data descriptive of where within the first set of source data the type of data to be imported into the first spreadsheet begins; and an end position column including, for each type of data named in the field names column, a row of data descriptive of where within the first set of source data the type of data to be imported into the first spreadsheet ends; and wherein: the field names column in the first input positioning reference spreadsheet is converted into the first column name row in the first spreadsheet; and the start position column and the end position column define which data in the first set of source data becomes associated with which column in the first spreadsheet for the purpose of efficiently and seamlessly transferring data from a database to a document and updating either based on changes, as taught by McCormack (para. 0004, 0005, and 0044).
Claim(s) 10:
Claim(s) 10 corresponds to Claim 4, and thus, Schoen and McCormack teach or suggest the limitations of claim(s) 10 as well.

Claim 5:
	As indicated above, Schoen teaches or suggests the first set of source data and the second set of source data.
	McCormack further teaches or suggests a user defines which data will be verified by: entering field name, start position, and end position data into the first input positioning reference spreadsheet that is descriptive of which data fields in the first set of source data will be imported into the first spreadsheet and where within the first set of source data said data fields are located; and entering field name, start position, and end position data into the second input positioning reference spreadsheet that is descriptive of which data fields in the second set of source data will be imported into the second spreadsheet and where within the second set of source data said data fields are located (see para. 0002 - importing/exporting data between a database associated with a databased application and a spreadsheet associated with a spreadsheet application require column header names within the spreadsheet to precisely match field names within the database; para. 0008 - schema definition is identified based on the schema identifier. A source data set within the database is identified based at least on the data set identification information. Data entities 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Schoen, to include a user defines which data will be verified by: entering field name, start position, and end position data into the first input positioning reference spreadsheet that is descriptive of which data fields in the first set of source data will be imported into the first spreadsheet and where within the first set of source data said data fields are located; and entering field name, start position, and end position data into the second input positioning reference spreadsheet that is descriptive of which data fields in the second set of source data will be imported into the second spreadsheet and where within the second set of source data said data fields are located for the purpose of efficiently and seamlessly transferring data from a database to a document and updating either based on changes, as taught by McCormack (para. 0004, 0005, and 0044).

Claim 6:
	Schoen further teaches or suggests repeats the steps of filtering the first spreadsheet and the second spreadsheet, creating the first hashmap and second hashmap, and comparing the first hashmap to the second hashmap, for each row of data in the first spreadsheet (see .

Claims 9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoen, in view of McCormack, and further in view of Greenblatt et al., US Patent Application no. US 2017/0103078 (“Greenblatt”).
Claim 9:
	Schoen further teaches or suggests wherein each the first set of source data and the second set of source data.
	Greenblatt further teaches or suggests are fixed length flat format files (see Fig. 2; para. 0007 - address the above needs and/or achieve other advantages by providing apparatus, systems, computer program products, methods or the like for copybook flat data conversion with inline transformation. According embodiments of the present 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Schoen, to include are fixed length flat format files for the purpose of efficiently storing and transforming financial information for respective systems, as taught by Greenblatt (para. 0007).

Claim 11:
	McCormack further teaches or suggests generating one of the first spreadsheet and second spreadsheet by querying a database to produce query results, and converting the query results into a spreadsheet format; generating one of the first spreadsheet and the second spreadsheet by receiving a file and converting the file to a spreadsheet format using an input positioning reference spreadsheet (see para. 0050 - explicitly select such document fields, for example, by selecting one or more cells or tables within document 142 into which data is to be imported in a case where document 142 is a spreadsheet. Alternatively, the user may implicitly select the document fields para. 0052 - user may select the source data set by providing or selecting one or more query parameters to be applied. A master record, document or report list may comprise a table or view in database 122. The user may also 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Schoen, to include generating one of the first spreadsheet and second spreadsheet by querying a database to produce query results, and converting the query results into a spreadsheet format; generating one of the first spreadsheet and the second spreadsheet by receiving a file and converting the file to a spreadsheet format using an input positioning reference spreadsheet for the purpose of efficiently and seamlessly transferring data from a database to a document and updating either based on changes, as taught by McCormack (para. 0004, 0005, and 0044).
Greenblatt further teaches or suggests receiving a fixed length flat format files and converting (see Fig. 2; para. 0007 - address the above needs and/or achieve other advantages by providing apparatus, systems, computer program products, methods or the like for copybook flat data conversion with inline transformation. According embodiments of the present invention provide for receiving data request messages, such as transaction requests or the like in a first file format. The first file format is characteristically a flat file format (nonXML (Extensible Markup Language)), such as raw fixedlength field COBOL (Common Business-Oriented Language) copybook format or the like; para. 0039 - entity associated with the platform integration system 10 is a financial institution, the data 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Schoen, to include receiving a fixed length flat format files and converting for the purpose of efficiently storing and transforming financial information for respective systems, as taught by Greenblatt (para. 0007).

Claim 12:
	Schoen further teaches or suggests verifies financial data (see para. 0002 - Many enterprises and other organizations nowadays store vast amounts of data in databases; para. 0003 - particular with certain types of sensitive or mission-critical data (e.g., financial data), it is therefore desirable to first check the source and target databases for consistency.).
	Greenblatt further teaches or suggests credit card data on transaction data that is passed between several parties in a credit card payment network (see para. 0007 - transaction requests or the like in a first file format. The first file format is characteristically a flat file format (nonXML (Extensible Markup Language)), such as raw fixedlength field COBOL (Common Business-Oriented Language) copybook format or the like; para. 0039 - entity associated with the platform integration system 10 is a financial institution, the data request messages may comprise transactions or the like sent from different financial institution or the like. The disparate client applications 102A, 102B and the like may each format their respective data request messages differently. Therefore, the platform 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Schoen, to include credit card data on transaction data that is passed between several parties in a credit card payment network for the purpose of efficiently storing and transforming financial information for respective systems, as taught by Greenblatt (para. 0007).

Claim 14:
	Schoen teaches or suggests one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor of a computing device, causes the processor to perform data verification across several credit card sets of source data by:
	receiving first source data set including data; receiving second source data including data (see Fig. 1; para. 0016 - data from, the source database 104 (DB 1) and target database 106 (DB 2) or portions thereof (e.g., individual tables within the databases 104, 106).);
	converting the first source data into a first table; converting second source data into a second table (see para. 0003 - able contents (e.g., rows, columns, or individual fields); para. 0016 - import data from, the source database 104 (DB 1) and target database 106 (DB 2) or portions thereof (e.g., individual tables within the databases; representations by converting them into a common format (which may involve converting data from either one or from 
	using a filter function on the first table to filter all but one row of data, using ta filter function on the second table to filter all but one row of data, the one row in the first table and the one row in the second table being descriptive of the same data (see para. 0013 - computing checksums for corresponding portions of the two databases and comparing. portion of the source database and the checksum computed for a corresponding portion ( e.g., a portion covering the same key range of database entries); para. 0023 - retrieving portions from the target database 106 that correspond to ( or are assumed to correspond to) the portions of the source database; para. 0024 - contents of these files may be compared (operation 214), e.g., row by row, and any discrepancies between pairs of corresponding checksums. Two portions that should correspond to one another.);
	creating a first hashmap from the one row in the first table, and creating a hashmap from the one row in the second table (see para. 0017 - A checksum ( also sometimes referred to as a "hash sum") is a small datum, typically an integer number, computed from an arbitrary block of ( digital) data using a function or algorithm (the "checksum algorithm") that generally results in significantly different output values for different ( even only minimally different) input data blocks; para. 0022 - rows have an associated range of keys 
	comparing the first hashmap to the second hashmap (see para. 0017 - using a function or algorithm (the "checksum algorithm") that generally results in significantly different output values for different (even only minimally different) input data blocks; para. 0019 - Any discrepancies may be written to an output file, displayed on the screen to alert a system administrator, and/or communicated to the other components of the tool 100, e.g., to trigger the next step of the iterative procedure; para. 0024 - the contents of these files may be compared ( operation 214), e.g., row by row, and any discrepancies between pairs of corresponding checksums (one from the source checksum File 1110 and one from the target checksum File 2 112) may be recorded ( operation 216), e.g., written to an output file. if one or more database portions differ between the source and target databases 104, 106, as reflected in different checksums for two portions that should correspond to one another, the consistency checker tool 100 may drill deeper. continue until missing or corrupted data has been localized down to the individual database entry.);
	generating an output report identifying when any value of data descriptive of the data in the first table does not match a value of corresponding data descriptive of the same data in the second table (see para. 0017 - using a function or algorithm (the "checksum algorithm") 
	McCormack further teaches or suggests the tables are spreadsheets; and further teaches column name rows and rows of data; creating hashmaps with key and value pairs; and matching (see para. 0002 - importing/exporting data between a database associated with a databased application and a spreadsheet associated with a spreadsheet application require column header names within the spreadsheet to precisely match field names within the database; para. 0008 - schema definition is identified based on the schema identifier. A source data set within the database is identified based at least on the data set identification information. Data entities are extracted from the source data set. The extracted data entities are inserted into a structured data document based on the schema; para. 0050 - one or more cells or tables within document 142 into which data is to be imported in a case where document 142 is a spreadsheet. selecting a template as the target 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Schoen, to include the tables are spreadsheets; and further teaches column name rows and rows of data; creating hashmaps with key and value pairs; and matching for the purpose of 
	Greenblatt further teaches or suggests credit card source data descriptive of at least one credit card transaction (see para. 0007 - transaction requests or the like in a first file format. The first file format is characteristically a flat file format (nonXML (Extensible Markup Language)), such as raw fixedlength field COBOL (Common Business-Oriented Language) copybook format or the like; para. 0039 - entity associated with the platform integration system 10 is a financial institution, the data request messages may comprise transactions or the like sent from different financial institution or the like. The disparate client applications 102A, 102B and the like may each format their respective data request messages differently. Therefore, the platform integration platform 10 is implemented to transform and process the data request messages in advance; para. 0044 - event processing system 208 is a financial institution, the data request messages may comprise transactions or the like sent from different financial institution or the like.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Schoen, to include credit card source data descriptive of at least one credit card transaction for the purpose of efficiently storing and transforming financial information for respective systems, as taught by Greenblatt (para. 0007).

Claim 15:
	As indicated above, Schoen teaches or suggests wherein the step of converting the firs source data into the first table.
converting into the first spreadsheet by: mapping a set of field names, a set of start positions, and a set of end positions with a input positioning reference spreadsheet for each type of data in the first data file that is to be imported into the first spreadsheet (see para. 0002 - importing/exporting data between a database associated with a databased application and a spreadsheet associated with a spreadsheet application require column header names within the spreadsheet to precisely match field names within the database; para. 0008 - schema definition is identified based on the schema identifier. A source data set within the database is identified based at least on the data set identification information. Data entities are extracted from the source data set. The extracted data entities are inserted into a structured data document based on the schema; para. 0050 - one or more cells or tables within document 142 into which data is to be imported in a case where document 142 is a spreadsheet. selecting a template as the target document for import. As used herein, the term "template" refers to a document associated with document application 104 that has been specially designed for inputting, editing or viewing data to be transferred to/from a database. Template includes a predefined notion of which document fields are to be targeted for import; para. 0052 - master record, document or report list may comprise a table or view in database 122. The user may also select the source data set by specifying certain database fields that are to be included in the import; para. 0059 - map 206 may be dynamically generated by document integration engine 144 during the import process; para. 0060 – document fields may be "pre-mapped" to the elements and attributes of schema definition 112 in an instance where a template is designated as the target document for the import. In this instance, map 206 exists in association with document; para. 0065 – in table 1 - primaryKey Integer primary 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Schoen, to include converting into the first spreadsheet by: mapping a set of field names, a set of start positions, and a set of end positions with a input positioning reference spreadsheet for each type of data in the first data file that is to be imported into the first spreadsheet for the purpose of efficiently and seamlessly transferring data from a database to a document and updating either based on changes, as taught by McCormack (para. 0004, 0005, and 0044).
	Greenblatt further teaches or suggests converting credit card source data by converting a first credit card fixed length flat format file; credit card transaction data in the first credit card data file (see para. 0007 - transaction requests or the like in a first file format. The first file format is characteristically a flat file format (nonXML (Extensible Markup Language)), such as raw fixedlength field COBOL (Common Business-Oriented Language) copybook format or the like; para. 0039 - entity associated with the platform integration system 10 is a financial institution, the data request messages may comprise transactions or the like sent from different financial institution or the like. The disparate client applications 102A, 102B and the like may each format their respective data request 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Schoen, to include converting credit card source data by converting a first credit card fixed length flat format file; credit card transaction data in the first credit card data file for the purpose of efficiently storing and transforming financial information for respective systems, as taught by Greenblatt (para. 0007).

Claim 16:
	Schoen further teaches or suggests wherein the first source data set includes descriptive data; the second source data set includes the same plurality of descriptive data; wherein the steps of filtering the first table and the second table, creating the first hashmap and the second hashmap, and comparing the first hashmap to the second hashmap, are repeated for each row of data in the first table (see para. 0017 - A checksum ( also sometimes referred to as a "hash sum") is a small datum, typically an integer number, computed from an arbitrary block of ( digital) data using a function or algorithm (the "checksum algorithm") that generally results in significantly different output values for different ( even only minimally different) input data blocks; para. 0022 - rows have an associated range of keys (a key being a unique identifier of a database entry). For example, for a database storing customer information (each customer having exactly one entry), the 
	As indicated above, McCormack teaches or suggests the tables are spreadsheets, and further teaches or suggests creating the hashmaps, comparing the hashmaps, and repeating for each of the rows of data.
	As indicated above, Greenblatt teaches or suggests the source datas are first credit card source data set and second credit card source data set descriptive of the same plurality of credit card transactions.

Claim 17:
	Schoen further teaches or suggests wherein the processor performs data verification across several data sets of source data by receiving a plurality of data sets of source data; verifying any one of the plurality of data sets of source data against any other of the plurality of data sets of source data by designating the one of the plurality of data sets of source data as the first source data set, and designating another of the plurality of data sets of source data as the second source data set; and repeating the process until each of the plurality of data sets of source data has been verified against each of others of the plurality of data sets of source data (see para. 0017 - A checksum ( also sometimes referred to as a "hash sum") is a small datum, typically an integer number, computed from an 
As indicated above, Greenblatt teaches or suggests the source datas are first credit card source data set and second credit card source data set descriptive of the same plurality of credit card transactions.

Claim 18:
	Greenblatt further teaches or suggests wherein each of the first credit card source data set and the second credit card source data set are fixed length flat format files (see para. 0007 - transaction requests or the like in a first file format. The first file format is characteristically a flat file format (nonXML (Extensible Markup Language)), such as raw fixedlength field COBOL (Common Business-Oriented Language) copybook format or the like; para. 0039 - entity associated with the platform integration system 10 is a financial institution, the data request messages may comprise transactions or the like sent from different financial institution or the like. The disparate client applications 102A, 102B and 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Schoen, to include wherein each of the first credit card source data set and the second credit card source data set are fixed length flat format files for the purpose of efficiently storing and transforming financial information for respective systems, as taught by Greenblatt (para. 0007).

Claim 19:
	Schoen further teaches or suggests wherein the first table includes a first column name row, and the second table includes a second column name row (see para. 0003 - able contents (e.g., rows, columns, or individual fields); para. 0016 - import data from, the source database 104 (DB 1) and target database 106 (DB 2) or portions thereof (e.g., individual tables within the databases; representations by converting them into a common format (which may involve converting data from either one or from both databases; para. 0022 – reading in (e.g., loading into memory allocated to consistency checker tool 100) one or more portions of the specified size from the source database ( operation 202). The portion may be specified in terms of the number of entries contained therein (an entry corresponding, e.g., to one row of the database table). rows have an associated range of 
	the step of creating the first hashmap includes: converting each of the one or more fields in the first column name row into one or more first hashmap keys, converting each of the one or more fields in the one row in the first table generated by the filter function into one or more hashmap values, the first hashmap values corresponding to the first hashmap keys based on the column location of the fields in the one row of the first spreadsheet; the step of creating the second hashmap includes converting each of the one or more fields in the second column  name row into one or more second hashmap keys, converting each of the one or more fields in the one row in the second table generated by the filter function into one or more second hashmap values, the second hashmap values corresponding to the second hashmap keys based on the column location of the fields in the one row of the second spreadsheet (see para. 0017 - A checksum ( also sometimes referred to as a "hash sum") is a small datum, typically an integer number, computed from an arbitrary block of ( digital) data using a function or algorithm (the "checksum algorithm") that generally results in significantly different output values for different ( even only minimally different) input data blocks; para. 0022 - rows have an associated range of keys (a key being a unique identifier of a database entry). For example, for a database storing customer information (each customer having exactly one entry), the customer's name may serve as the key. The key may have two or more parts, e.g., a last name followed by a first name. count the entries of the retrieved database portion (operation 203) (e.g., to confirm that a portion of the proper size was fetched), and determine the associated end key of the range; para. 0024 - the 
	the step of comparing the first hashmap to the second hashmap includes: matching each of the one or more first hashmap keys to each of the one or more identical second hashmap keys then determining if the first hashmap value paired with that key is identical to the second hashmap value paired with said key (see para. 0017 - A checksum ( also sometimes referred to as a "hash sum") is a small datum, typically an integer number, computed from an arbitrary block of ( digital) data using a function or algorithm (the "checksum algorithm") that generally results in significantly different output values for different ( even only minimally different) input data blocks; para. 0022 - rows have an associated range of keys (a key being a unique identifier of a database entry). For example, for a database storing customer information (each customer having exactly one entry), the customer's name may serve as the key. The key may have two or more parts, e.g., a last name followed by a first name. count the entries of the retrieved database portion (operation 203) (e.g., to confirm that a portion of the proper size was fetched), and determine the associated end key of the range; para. 0024 - the contents of these files may be compared ( operation 214), e.g., row by row, and any discrepancies between pairs of corresponding checksums.).
As indicated above, McCormack teaches or suggests the tables are spreadsheets, and further teaches or suggests creating the hashmaps, comparing the hashmaps, and repeating for each of the rows of data.
.

Allowable Subject Matter
Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790.  The examiner can normally be reached on M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176